Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 14 January 2022, are accepted and appreciated by the examiner.  Applicant has amended claims 1-3, 10, 12, and 13. Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see page 8 of the Remarks, filed 14 January 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 

Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that claims 3 and 13 satisfy the requirements of 35 U.S.C. 112, the Examiner respectfully disagrees.  The Applicant alleges that reciting identifying the start time by finding “a separation of the first derivative and the second derivative on a unitless scale that meets a threshold value 
Moreover, regardless of the choice of units, the first derivative and second derivative cannot be added or subtracted in a physically meaningful way, because they are not dimensionally consistent.  Even if very similar seeming units were chosen, such 2, no meaningful arithmetic difference between the two could be formed, because there is no physical meaning to bars/s – bars/s2.  Applicant’s amendment changing the word “difference” to “separation” does not alter the fact that by referring to a “threshold value” of separation, the Applicant is implicitly invoking a subtraction operation between first and second derivative.  By referring to a threshold separation, the Applicant imputes physical meaning to a quantity that fundamentally cannot be physically meaningful.  Simply put, reliance on a threshold separation between first and second derivatives implies an equivalence between derivatives naively deemed “separated” by a particular numerical value regardless of the actual values of those derivatives.  An object moving at constant velocity (first derivative of position) with no acceleration (second derivative of position) is in a fundamentally different physical situation from an object being accelerated from rest at a constant acceleration, even if the constant velocity is 9.8 m/s and the constant acceleration is 9.8 m/s2, such that these two scenarios could be deemed to have the same (albeit completely physically meaningless) numerical “separation.”  Examiner cites UMBC (“Units and Dimensionality”) to further illustrate that the issue at the heart of the rejection is not one of mere word choice, but rather a fundamental issue of dimensional analysis of physical quantities.  UMBC teaches that physical quantities must have the same dimensions to be added or subtracted (pg. 4, last paragraph).
Regarding the Applicant’s arguments that the claim amendments have overcome rejection of claims 1, 2, 6-8, 10-12, 14-18 under 35 U.S.C. 103, the Examiner respectfully disagrees.  Applicant’s argument is predicated on a false premise.  Applicant alleges that claims 1 and 11 have been amended to include “finding a .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 13 recite “identifying the start time by finding a separation of the first derivative and the second derivative on a unitless scale that meets a threshold value.”  There is no disclosure of a “unitless scale” in the written description.  While the righthand side of the vertical axis in Figs. 3-7 does not have labeled units, a person having ordinary skill in the art would not reasonably construe this to mean the numbers on the axis are unitless, because first and second derivatives of pressure are dimensional quantities and their numerical values are intrinsically dependent on the choice of units.  It is meaningless to say, for example, that the first derivative of pressure is “2” independent of any units.  
Moreover, the written description has not provided any teaching on how to derive a common “unitless scale” for both the first and second derivatives of pressure.  The term “unitless scale” is typically used in the prior art to refer to scale ratios (e.g. the ratio of length in a drawing/model to the length of a real object).  Notably, it is possible to express these ratios in a “unitless” manner, because they involve the same quantities, and thus have the same dimensions.  For the first and second derivatives, such a “unitless” representation would not be possible, because they are different quantities having different dimensions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 13 recite “identifying the start time by finding a separation of the first derivative and the second derivative on a unitless scale that meets a threshold value occurring before the reference time” and “identifying the discard time by finding an additional separation of the first derivative and the second derivative that meets an additional threshold hold value occurring after the reference time.”
The meaning of a “separation of the first derivative and the second derivative on a unitless scale” is unclear. The terms “first derivative” and “second derivative” are interpreted in terms of standard mathematical usage (i.e. the “second derivative” is a derivative of a first of the first derivative).  Under such interpretation, the first derivative and second derivative have different dimensions.  A “separation” that is quantified such that it can meet a “threshold value” implicitly invokes subtraction between first and second derivative.  Since the first and second derivatives cannot be held dimensionally consistent, such “separation” between them is not physically meaningful and can be considered arbitrary based on what units are used to express pressure and its derivatives. The limitations are essentially equivalent to setting a threshold difference between a velocity and an acceleration. Practically speaking a person of ordinary skill could calculate a difference between numerical values of a first and second derivative, but the result would be dependent on the choice of units, because there is no dimensionally meaningful quantity that can be obtained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US PGPub 20100313958 – cited in IDS) in view of Math.com (“Derivatives: Min, Max, Critical Points…”), hereinafter referred to as Math.

Regarding claim 1, Patel teaches a method, comprising: 
recording a pressure profile (Figs. 2A and 2B) using a sensor (pressure sensor 30, Fig.1 and [0045]) connected to a flowline (water system 20, Fig. 1); 
generating a pressure pulse in the flowline by closing a valve connected to the flowline (a valve is opened or closed … a transient pressure wave impulse is generated in the water system, [0048]); 
calculating a first derivative of the pressure profile (determining a derivative of the smoothed output signal, [0014]); and
determining a parameter of the pressure pulse based on the first derivative of the pressure profile, the parameter including at least a reference time of the valve closure (derivative is input to a block 218, which estimates a duration of the event by detecting a time interval between a beginning and an end of the event, [0082]). A time interval between a beginning and end of the event means times of both the beginning and end are obtained.  No explanation has been given for how the time is considered a “reference time,” so “reference” is understood to be a label that could refer to any time associated with the valve closure, including an amount of time, i.e. the duration, and unconstrained from limitations indicating that the reference time is not the beginning time or end time, it may be either. 
Patel does not necessarily teach calculating a second derivative of the pressure profile and determining the parameter of the pressure pulse based on the second derivative of the pressure profile.  
first derivative test for local extrema and second derivative test for local extrema, pg. 2).  Thus, in the case of a first derivative signal, a local extremum of the signal would occur where a second derivative (i.e. the first derivative of the first derivative) is zero.  In other words, it would have been obvious to a person of ordinary skill to find a local extremum by calculating a second derivative of the pressure profile.  Since determination that an event occurred is dependent on the local extremum, determination of parameters of the pressure pulse related to the event (e.g. duration of the event) are also dependent on the local extremum.  Thus, it would also have been obvious to determine the parameter of the pressured pulse “based on the second derivative of the pressure profile” by virtue of using the second derivative to find the local extremum.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was effectively filed, to modify Patel to include calculating a second derivative of the pressure profile and determining the parameter of the pressure pulse based on the second derivative of the pressure profile.  Calculation and use of the second derivative would have been obvious as a well-known technique for finding local extrema, yielding predictable results. 

Regarding claim 2, the combination of Patel and Math makes obvious the method of claim 1, wherein the parameter comprises any one or combination of a start time of the valve closure (valve event … valve close event, Patel, [0066]; beginning … of the event, Patel, [0082]), an end time of the valve closure (end of the event, Patel, [0082]), and a discard time associated with the pressure pulse.  If the reference time is understood as the beginning time or end time, the further parameter further comprises the other of the start and end time, or alternatively, the reference time can be interpreted as the duration and the parameter would further comprise both start and end time.

Regarding claim 6, the combination of Patel and Math makes obvious the method of claim 1, further comprising using the parameter of the pressure pulse and the pressure profile to determine a flowline parameter characterizing the flowline (leaks in the system can also be determined from the pressure transient signal, Abstract; open/close event for a leaky flapper valve is shorter in duration, [0099]).

Regarding claim 7, the combination of Patel and Math makes obvious the method of claim 6, wherein the flowline parameter includes any one or combination of an inflow into the flowline, a flowline collapse of the flowline, an effective diameter of the flowline, a deposit in the flowline, a leakage in the flowline (leaks in the system can also be determined from the pressure transient signal, Abstract), and a failure of the flowline.

Regarding claim 8, the combination of Patel and Math makes obvious the method of claim 6, further comprising determining a location of the flowline parameter along the flowline (location of at least certain types of leaks can be identified, [0004]; detect a location of an event, [0050]).

Regarding claim 10, Patel discloses a system for inspecting a flowline for carrying a fluid, comprising: 
a sensor (pressure sensor 30, Fig.1 and [0045]) connected to the flowline (water system 20, Fig. 1) and operable to record a pressure profile of a pressure wave generated in the flowline (Figs. 2A and 2B); 
a valve connected to the flowline and operable to generate a pressure pulse in the flowline by closing the valve (a valve is opened or closed … a transient pressure wave impulse is generated in the water system, [0048]); and 
a processor (362, Fig. 15 and [0105]) operable to analyze the recorded pressure profile by calculating a first derivative of the pressure profile (determining a derivative of the smoothed output signal, [0014]) to determine a parameter of the pressure pulse, the parameter including at least a reference time of the valve closure (derivative is input to a block 218, which estimates a duration of the event by detecting a time interval between a beginning and an end of the event, [0082]).  A time interval between a beginning and end of the event means times of both the beginning and end are obtained.  No explanation has been given for how the time is considered a “reference time,” so “reference” is understood to be a label that could refer to any time associated with the valve closure, including an amount of time, i.e. the duration, and unconstrained from limitations indicating that the reference time is not the beginning time or end time, it may be either. 
Patel does not necessarily teach that the processor is operable to analyze the recorded pressure by calculating a second derivative of the pressure profile.
However, Patel teaches finding a local extremum of the first derivative signal (214, Fig. 11 and [0082]) and teaches saving a template of features for the pressure profile based on the local extremum (226 and 232, Fig. 11 and [0082]) and using the local extremum to determine whether an event has occurred ([0083]) .  It is well-known in the art that local extrema of a signal occur where the derivative of the signal is zero, as evidenced by Math (first derivative test for local extrema and second derivative test for local extrema, pg. 2).  Thus, in the case of a first derivative signal, a local extremum of the signal would occur where a second derivative (i.e. the first derivative of the first derivative) is zero.  In other words, it would have been obvious to a person of ordinary skill to find a local extremum by calculating a second derivative of the pressure profile. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was effectively filed, to modify Patel such that the processor is operable to analyze the recorded pressure by calculating a second derivative of the pressure profile.  Calculation of the second derivative would have been obvious as a well-known technique for finding local extrema, yielding predictable results. 

Regarding claim 11, the combination of Patel and Math makes obvious the system of claim 10, wherein the sensor comprises a pressure transducer ([0038], [0103]).

Regarding claim 12, the combination of Patel and Math makes obvious the system of claim 10, wherein the parameter comprises any one or combination of a start time of the valve closure (valve event … valve close event, [0066]; beginning … of the event, [0082]), an end time of the valve closure (end of the event, [0082]), and a discard time associated with the pressure pulse.

Regarding claim 14, the combination of Patel and Math makes obvious the system of claim 10, wherein the sensor is positioned at an inlet or an outlet of the flowline (pressure sensor 30 is threaded onto an exterior faucet bib, [0045]).

Regarding claim 15, the combination of Patel and Math makes obvious the system of claim 10, wherein the valve comprises a mechanically-closed valve (electro-mechanical solenoid valve, [0048]), a valve closed by hand, or any combination thereof.

Regarding claim 16, the combination of Patel and Math makes obvious the system of claim 10, wherein the processor is operable to use the parameter of the pressure pulse and the pressure profile to determine a flowline parameter characterizing the flowline (leaks in the system can also be determined from the pressure transient signal, Abstract; open/close event for a leaky flapper valve is shorter in duration, [0099]).

Regarding claim 17, the combination of Patel and Math makes obvious the system of claim 16, wherein the flowline parameter includes any one or combination of an inflow into the flowline, a flowline collapse of the flowline, an effective diameter of the flowline, a deposit in the flowline, a leakage in the flowline (leaks in the system can also be determined from the pressure transient signal, Abstract), and a failure of the flowline.

Regarding claim 18, the combination of Patel and Math makes obvious the system of claim 16, wherein the processor is operable to determine a location of the flowline parameter along the flowline (location of at least certain types of leaks can be identified, [0004]; detect a location of an event, [0050]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Math as applied to claim 1 above, and further in view of Kates (US PGPub 20060059977).

Regarding claim 4, the combination of Patel and Math makes obvious the method of claim 1, further comprising identifying a change in pressure, which exceeds a threshold value (difference between a maximum pressure value and a minimum pressure value in the sliding window exceeds a predefined second threshold, Patel, [0014]), of the pressure profile.
The combination does not necessarily teach that the change in pressure exceeding a threshold is used to determine whether the valve closure is generated by an inlet or an outlet.

Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that identifying a change in pressure is to determine whether the valve closure is generated by an inlet or an outlet.  One would have been motivated to determine an inlet or outlet to aid in performing leak tests, consistent with the use of the pressure transient to determine leaks in Patel.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Math as applied to claim 2 above, and further in view of Kusko et al. (US PGPub 20120327742).

Regarding claim 5, the combination of Patel and Math makes obvious the method of claim 2.  The combination does not necessarily teach identifying a velocity of the valve closure using the start time and the end time to determine whether to analyze the pressure profile.
However, Kusko teaches that amplitude of a pressure pulse is determined by the speed at which valves are closed ([0031] and 0040]). Patel determines whether an 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination to include identifying a velocity of the valve closure using the start time and the end time to determine whether to analyze the pressure profile.  Identifying velocity of valve closure would have been obvious due to its known correspondence to amplitude, thus yielding predictable results when used to determine pulse generating events in a flowline.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Math as applied to claims 1 and 10 above, respectively and further in view of Nakagawa et al. (US PGPub 20200217276).

 Regarding claim 9, The combination of Patel and Math makes obvious the method of claim 1, further comprising determining an end time based on the first derivative (end of a segmented valve event … change in sign of the derivative, Patel, [0065]; end of a valve event based upon a change in a sign of the derivative and a magnitude of change in the derivative, Patel, claim 13).  As per combination with respect to claim 1, the end time would also be based on the second derivative, because it is used to find the local extremum, which is used to determine whether an event has occurred. 
 The combination does not necessarily teach determining a leveled time, wherein the leveled time is determined as a return to an ambient pressure value identified before the start time; determining an end time based on the leveled time.
Nakagawa teaches, with respect to a leakage detector, determining a leveled time (elapsed time T from the point in time when the shutoff valve was closed, [0041]), where in the leveled time is determined as a return to ambient pressure value identified before the start time (time required for the internal pressure of the second region to return to atmospheric pressure, [0042] and Fig. 5).  Since Patel is also directed to detection of leaks ([0023], [0072], [0096]-[0099]) using valve closing events, it would have been obvious to use the leveled time as an event end time for the purpose of detecting leaks in Patel.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Patel to include determining a leveled time, wherein the leveled time is determined as a return to an ambient pressure value identified before the start time; and determining an end time based on the leveled time.  One would have been motivated to determine an end time using a leveled time as in Nakagawa to aid in detecting leaks in accordance with the known relationship between leakage amount and leveled time. 

Regarding claim 19, the combination of Patel and Math makes obvious the system of claim 10, wherein the processor is operable to: determine an end time based on and the first derivative (end of a segmented valve event … change in sign of the derivative, Patel, [0065]; end of a valve event based upon a change in a sign of the derivative and a magnitude of change in the derivative, Patel, claim 13).  As per combination with respect to claim 1, the end time would also be based on the second derivative, because it is used to find the local extremum, which is used to determine whether an event has occurred.
The combination does not necessarily teach that the processor is operable to determine a leveled time, wherein the leveled time is determined as a return to an ambient pressure value identified before the start time; and determine an end time based on the leveled time.
Nakagawa teaches, with respect to a leakage detector, determining a leveled time (elapsed time T from the point in time when the shutoff valve was closed, [0041]), where in the leveled time is determined as a return to ambient pressure value identified before the start time (time required for the internal pressure of the second region to return to atmospheric pressure, [0042] and Fig. 5).  Since Patel is also directed to detection of leaks ([0023], [0072], [0096]-[0099]) using valve closing events, it would have been obvious to use the leveled time as an event end time for the purpose of detecting leaks in Patel.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Patel to include determining a leveled time, wherein the leveled time is determined as a return to an . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Math as applied to claim 10 above, and further in view of Azizgolshani (US PGPub 20170051843).

Regarding claim 20, the combination of Patel and Math makes obvious the system of claim 10.  The combination does not necessarily disclose an actuator mechanically coupled to the valve and configured to close the valve.
However, a person of ordinary skill would have been lead to contemplate the use of known valve and actuator types in the art, because the methods disclosed in Patel are not specific to a particular manner of actuation and Patel is directed to detecting events for a plurality of different valves in a distribution system ([0007]).
Azizgolshani discloses an actuator mechanically coupled to a valve (valve actuator is mechanically coupled to the shutoff valve, [0015]) and configured to close the valve (control the position of the shutoff valve between a fully open position to a fully closed position, [0015]).  Since this valve is disclosed in the context of managing water consumption in residential buildings (Title) it is similarly part of a distribution system analogous to that of Patel and a person of ordinary skill would readily contemplate inclusion of such a valve type among the plurality of different valves in Patel, as it 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include an actuator mechanically coupled to the valve and configured to close the valve.  Inclusion of such actuator would have been obvious consistent with simple substitution of a known valve type, yielding predictable results.

Allowable Subject Matter
Claims 3 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 13 are allowable over the prior art for the reason that the combination of “identifying the reference time by finding a peak value of the first derivative following a change in pressure that exceeds a threshold value; identifying the start time by finding a separation of the first derivative and the second derivative on a unitless scale that meets a threshold value occurring before the reference time; identifying the end time by finding a peak of the second derivative occurring after the reference time; and identifying the discard time by finding an additional separation of the first derivative and the second derivative that meets an additional threshold hold value .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doron (US PGPub 20100094144) teaches determining valve closure time, in the context of a cardiac cycle by finding a first point corresponding to the point of maximum “pressure velocity,” which is clearly the first derivative of pressure in context.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM R CASEY/Examiner, Art Unit 2862

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864